ICJ_042_PortBeyrouthSRO_FRA_LBN_1959-06-18_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA «COMPAGNIE DU PORT,
DES QUAIS ET DES ENTREPOTS
DE BEYROUTH» ET DELA
«SOCIÉTÉ RADIO-ORIENT »
(FRANCE c. LIBAN)

ORDONNANCE DU 18 JUIN 1959

1959

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING THE “COMPAGNIE
DU PORT, DES QUAIS ET DES ENTREPÔTS
DE BEYROUTH” AND THE
“SOCIÉTÉ RADIO-ORIENT”

(FRANCE v. LEBANON)

ORDER OF 18 JUNE 1959
La présente ordonnance doit étre citée comme suit:

«Affaire de la «Compagnie du Port, des Quais et des Entrepôts
de Beyrouth» et de la Société « Radto-Orient »
(France c. Liban), |
Ordonnance du 18 juin 1959: C:I. J. Recueil 1959, p. 260.»

This Order should be cited as follows:

“Case concerning the ‘Compagnie du Port, des Quais et des
Entrepôts de Beyrouth and the ‘Société Radio-Orient
(France v. Lebanon),

Order of 18 June 1959: I.C.J. Reports 1959, p. 260.”

 

sur numer 209

 

 

 
260

INTERNATIONAL COURT OF JUSTICE

YEAR 1959 18 June

General List:
18 June 1959 No. 42

CASE CONCERNING THE “COMPAGNIE
DU PORT, DES QUAIS ET DES ENTREPOTS
DE BEYROUTH” AND THE
“SOCIETE RADIO-ORIENT”
(FRANCE v. LEBANON)

ORDER

Present: President KLAESTAD; Vice-President ZAFRULLA KHAN;
judges BASDEVANT, HACKWORTH, WINIARSKI, BADAWI,
ARMAND-UGon, KOJEVNIKOV, Sir Hersch LAUTERPACHT,
MorRENO QUINTANA, CORDOVA, WELLINGTON Koo, SPIRO-
POULOS, Sir Percy SPENDER; Deputy-Regisirar GARNIER-
COIGNET.

The International Court of Justice,

composed as above,
after deliberation,

having regard to Article 48 of the Statute of the Court and to
Article 37 of the Rules of Court,

Makes the following Order:

Whereas in a letter of 13 February 1959, filed in the Registry
on the same day, the Ambassador of France to the Netherlands
stated that his Government had decided to seise the Court of a
dispute with the Government of the Republic of Lebanon concerning

4
“COMPAGNIE DU PORT DE BEYROUTH”’ (ORDER 18 VI 59) 261

the Compagnie du Port, des Quais et des Entrepéts de Beyrouth and
the Société Radio-Orient, notified the appointment of M. André
Gros, Legal Adviser to the Ministry for Foreign Affairs, as Agent,
and forwarded the Application instituting proceedings, signed by
the Agent and accompanied by a letter from him;

Whereas the Application refers to Article 36, paragraph 1, of
the Statute of the Court and quotes Article 23 of an agreement
concluded on 24 January 1948 by the Government of the French
Republic and the Government of the Republic of Lebanon, which
provides that: ‘The High Contracting Parties hereby agree that
any differences arising in connection with the application of this
Agreement or of its annexes shall, at the request of the Party
concerned, be submitted to the International Court of Justice for
arbitration’”’;

Whereas on 14 February 1959 the Minister for Foreign Affairs
of Lebanon was notified by telegram of the filing of the Application,
of which a copy was at the same time transmitted to him by letter
and whereas this letter drew his attention to the provisions of the
Rules regarding the appointment of an Agent and the fixing of
time-limits for the filing of the pleadings;

Whereas on 23 February 1959 the edition of the Application
printed by the Registry was sent to the Ministry for Foreign Affairs
of Lebanon;

Whereas in a letter of 11 March 1959 the attention of the Minister
for Foreign Affairs was drawn to the fact that the Court would
shortly make an order fixing time-limits for the filing of the plead-
ings and that for this purpose it was desirable that the Court
should be informed of the views of the Parties;

Whereas on 20 April 1959 the Agent for the French Government,
having been requested to make known his views with regard to
the time-limit for the filing of the Memorial, stated on the same
date that he hoped to have two months for this purpose;

Whereas by a letter of 21 April 1959 the Minister for Foreign
Affairs of Lebanon was advised of the information supplied by
the Agent for the French Government and whereas he was again
requested to make known his views and to appoint an Agent;

Whereas the communications addressed by the Registry to the
Ministry for Foreign Affairs of Lebanon have remained unans-
wered ;

THE Court
fixes the following time-limits for the filing of the pleadings:
“COMPAGNIE DE PORT DE BEYROUTH” (ORDER I8 VI 59) 262

for the Memorial of the Government of the French Republic,
18 August 1959;

for the Counter-Memorial of the Government of the Republic
of Lebanon, 19 October 1959;
Reserves the subsequent procedure for further decision.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this eighteenth day of June, one
thousand nine hundred and fifty-nine, in three copies, one of
which will be placed in the archives of the Court and the others
transmitted to the Government of the French Republic and to
the Government of the Republic of Lebanon, respectively.

(Signed) Helge KLAESTAD,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
